DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/14/2021. As directed by the amendment: Claims 1 and 6-7 have been amended, claims 4-5, 45-47, and 53 have been cancelled, and no new claims have been added. Thus, claims 1-3, 6-44 and 48-52, and 54-55 are presently pending in the application, claims 27-44 and 48-52 being withdrawn from consideration.
Applicant’s amendments to the claims have overcome the claim objections and objections set forth in the previous Non-final action mailed on 05/14/2021.

Response to Arguments
Applicant's arguments and amendments have been fully considered and are persuasive. Applicant argues that the receptacle (second holder 50) of Bellotti does not disclose the amendment to claim 1”a peel-off seal attached to a circumferential face side of the second port to enclose the end cap in the receptacle on all sides”. Examiner agrees; however, a new rejection is made in view of Anderson (US 8167847).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-14, 17, 26, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti  (4655753); in view of Anderson (US 8167847).
Regarding Claim 1, Bellotti discloses a removable unit (housing (12), shuttle (56), and third holder (54); Fig.2) for an apparatus (base (14) and legs (25); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40); Fig.7), comprising:  5- a body (housing (12) and bodies of shuttle (56) and third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), and a connector holder (third holder (54)) being disposed between said first and said second port (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector 10(Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body is arranged in a housing of the apparatus (the body (12, 56, and 54) is arranged in the apparatus (14 and 25); Fig.1); and wherein the second port (50) forms a receptacle (the second port is a holder). 

Anderson teaches it was known in the art to have a cap assembly (80; Fig.5) arranged in a chamber (64) (Fig.6) wherein the cap (80) is fully capable of being fastened to the tubbing (44) (since the cap has external ribs (120) that grip the receptacles (first (48) and second (50) holders) to be fastened to the tubbing) to reseal the tubing being disconnected from the containers (38 and 40) in Bellotti. The cap (80) has foil material/lid material (68) for closing all sides of the cap and the receptacle (when the cap is inserted into the receptacle when the tubbing is disconnected) (FIGS. 7 and 8 show the cap assembly 80 sealed with a foil material or lid stock material 68 which can be attached to the flange 70 by any suitable method such as by adhesives or by conductive or inductive heat sealing techniques; column 5, lines 34-37) (FIGS. 3 and 4 show one possible method for utilizing the cap assembly 80 by docking with the valve 39. FIG. 3 shows the lid stock 68 pealed away from the flange 70 and FIG. 4 shows docking the antiseptic cap to the valve 39; column 5, lines 42-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Anderson to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in the receptacle on all sides in order to prevent and block contamination in the tubing when exposed to the antiseptic material inside the cap (column 5, lines 54-57).
the removable unit according to claim 1, and further discloses characterized in that said body comprises a latching means (rack (58); Fig.3) for connecting the body in a 15releasable fashion to said apparatus (the body is capable of being released from the apparatus (14 and 25), and the body is attached to the gears (60) of the apparatus (14 and 25) using rack (58)).
Regarding Claim 3, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the removable unit (16, 18, 20, 22, 54, and 56) is configured to be sterilized for allowing multiple uses, or wherein the removable unit is a disposable unit that is designed for one of: - a single use comprising unfastening an end cap from the 20tubular fitting, connecting the connector inserted into the connector holder to the tubular fitting, disconnecting the connector from the tubular fitting, and fastening an end cap received in the second port to the tubular fitting, - a finite number of uses (If desired, a source of ultraviolet radiation (not shown) may be placed within the interior cavity 24 of the device 10 to provide a sterilizing function; column 7, lines 34-36).
Regarding Claim 6, Bellotti as modified discloses all of the limitations claim 1 above.
Bellotti does not appear to disclose a flexible strip is connected to the peel- off seal which strip comprises a free end section that forms a handle by means of which the peel-off seal can be peeled off the second port.
Anderson teaches it was known in the art to have a flexible strip (see below) (the strip is flexible since the lid material is made of foil) and a handle free end section (see below) located on the foil material/lid material (68) (column 5, lines 42-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of 

    PNG
    media_image1.png
    213
    237
    media_image1.png
    Greyscale






Regarding Claim 7, Bellotti as modified discloses all of the limitations claim 1above.
Bellotti does not appear to disclose a flexible member that carries an anti-bacterial agent located in the receptacle of the end cap.
Anderson teaches it was known in the art to have a sponge (86; Fig.5) that carries an antiseptic material located in the chamber (84) and fully capable of being located in the receptacle in Bellotti (the cap assembly 80 has a cap 82 defining a chamber 84 containing an absorbent material 86 such as a sponge. The sponge 86, in a preferred form of the invention, is wetted or soaked with an agent such as an antiseptic, anticoagulant or antimicrobial and can be selected from the locking and flushing solutions set forth below; column 5, lines 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Anderson to provide a flexible means with an anti-bacterial agent inside the receptacle of an end cap in order to prevent and block contamination in the tubing when exposed to the antiseptic material inside the cap (column 5, lines 54-57).
the removable unit according to claim 4, and Anderson further teaches characterized in that said end cap comprises a disinfectant (the cap assembly 80 has a cap 82 defining a chamber 84 containing an absorbent material 86 such as a sponge. The sponge 86, in a preferred form of the invention, is wetted or soaked with an agent such as an antiseptic, anticoagulant or antimicrobial and can be selected from the locking and flushing solutions set forth below; column 5, lines 26-31).
Regarding Claim 9, Bellotti as modified discloses 15the removable unit according to claim 1, and  further discloses characterized in that 20the body (12, 56, and 54 ) is configured to be connected to a movable carrier (60) of said apparatus (14 and 25) in a releasable fashion, wherein said carrier is movable with respect to the bottom of the housing of the apparatus so that the removable unit can be moved together with said carrier inside said housing (the housing (12) is released from the apparatus (14 and 25) and moved within the apparatus (14 and 25) via gears (60) and rack (58) when handle (64) is rotated).
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a top side (the top side of the third holder is the bottom side; opposite to top side of the applicants).
Regarding Claim 13, Bellotti as modified discloses the removable unit according to claim 9, and further discloses characterized in that for establishing said releasable connection between the body (body of the shuttle (56)) and the carrier (60) , the body comprises two opposing internal surfaces wherein said internal surfaces face each other (two opposing surfaces where the mating racks (58) are located; Fig.3), and wherein a latching member (matting racks (58)) is provided on each internal surface for engaging with a complementary 10latching member (58) of the carrier (the mating racks (58) on the shuttle (56) mate with the gears (60) on the base (14)).

    PNG
    media_image2.png
    308
    320
    media_image2.png
    Greyscale
Regarding Claim 14, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a front side wall (Detail A; see below) and an opposing back side wall (Detail B; see below).





Regarding Claim 17, Bellotti as modified discloses 5the removable unit according to claim 14, and further discloses characterized in that the removable unit comprises a protrusion protruding from the front side wall (opening at the front side wall (Detail A); Fig.3) and extending along the end region (region between the front (Detail A) and the back (Detail B) side walls) of the recess (Detail C) on the front side wall (Detail A), wherein said protrusion  is configured to prevent an inclination of the end section of the connector (spike member (42)) with respect 10to an axial direction of the end section when said end section is inserted in said end region of the recess (the protrusion is fully capable of preventing an inclination of the end of the containers (38 and 40) when the containers and the pointed end (43) of the spike member (42) are connected and inserted into the end region (Fig.7), since the protrusion holds the spike (42) in place).
the removable unit according to claim 1, and further discloses characterized in 15that the body comprises a material or is formed out of a material, which material is one of: polypropylene (PP); acrylonitrile butadiene styrene (ABS); a mixture of polycarbonate (PC) and acrylonitrile butadiene styrene (ABS) (The housing 12 can be made of various materials and formed by various means. For example, it can be formed of molded plastic parts. Alternately, it can be formed of machined metal parts, or a combination of metal or plastic parts; column 3, lines 21-25).
Regarding Claim 54, Bellotti as modified discloses the removable unit according to claim 6, and Anderson further teaches wherein said handle is configured to be arranged such that it protrudes out of the housing and allows manually peeling off the peel-off seal from outside the housing by pulling on the handle (FIGS. 3 and 4 show one possible method for utilizing the cap assembly 80 by docking with the valve 39. FIG. 3 shows the lid stock 68 pealed away from the flange 70 and FIG. 4 shows docking the antiseptic cap to the valve 39; column 5, lines 42-45).
Regarding Claim 55, Bellotti as modified discloses the removable unit according to claim 13, and further discloses wherein one of the latching members (58) is a latching nose (teeth of rack (58)) and the other latching member is a recess (gap between the teeth of the rack (58)).

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) (alternate interpretation).
Regarding Claim 1, Bellotti discloses a removable unit (housing (12) and third holder (54); Fig.2) for an apparatus (base (14) and legs (25), and shuttle (56); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40); Fig.7), comprising:  5- a body (housing (12) and body of third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), and a connector holder (third holder (54)) being disposed between said first and said second port (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector 10(Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body is arranged in a housing of the apparatus (the body (12 and 54) is arranged in the apparatus (14 and 25); Fig.1); and wherein the second port (50) forms a receptacle (the second port is a holder).
Bellotti does not appear to disclose an end cap arranged in the receptacle and the first port wherein the cap is configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector and the receptacle being closed by a peel-off seal attached to a circumferential face side of the second port to enclose the end cap in the receptacle on all sides.
Anderson teaches it was known in the art to have a cap assembly (80; Fig.5) arranged in a chamber (64) (Fig.6) wherein the cap (80) is fully capable of being fastened to the tubbing (44) (since the cap has external ribs (120) that grip the receptacles (first (48) and second (50) holders) to be fastened to the tubbing) to reseal the tubing being disconnected from the containers (38 and 40) in Bellotti. The cap (80) has foil material/lid material (68) for closing all sides of the cap and the receptacle (when the cap is inserted into the receptacle when the tubbing is disconnected) (FIGS. 7 and 8 show the cap assembly 80 sealed with a foil material or lid stock 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Anderson to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in the receptacle on all sides in order to prevent and block contamination in the tubing when exposed to the antiseptic material inside the cap (column 5, lines 54-57).
Regarding Claim 9, Bellotti as modified discloses 15the removable unit according to claim 1, and  further discloses characterized in that 20the body (12 and 54 ) is configured to be connected to a movable carrier (shuttle (56)) of said apparatus (14 and 25) in a releasable fashion, wherein said carrier is movable with respect to the bottom of the housing of the apparatus so that the removable unit can be moved together with said carrier inside said housing (the housing (12), shuttle 956), and the third holder (54) are all separate components that can be released from one another as seen in Fig.2).
Regarding Claim 11, Bellotti as modified discloses the removable unit according to claim 9, and further discloses characterized in that two through-holes (pivot pin (66; Fig.3) and the pin where the end of the torsion spring (70b) holds the third holder (54) as seen in Fig.5) are formed in the body on the top side which are each configured to receive an associated pin (screw (68) and torsion spring end (70b) as seen in Fig.3) protruding from said carrier 30when the body is connected to the carrier (the screw (68) and the torsion spring (70) protrude from the shuttle (56) when the device (10) is ready to use).

Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) (alternate interpretation).
Regarding Claim 1, Bellotti discloses a removable unit (housing (12), shuttle (56), and third holder (54); Fig.2) for an apparatus (base (14) and legs (25); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40); Fig.7), comprising:  5- a body (housing (12) and bodies of shuttle (56) and third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), and a connector holder (third holder (54)) being disposed between said first and said second port (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector 10(Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body is arranged in a housing of the apparatus (the body (12, 56, and 54) is arranged in the apparatus (14 and 25); Fig.1); and wherein the second port (50) forms a receptacle (the second port is a holder).
Bellotti does not appear to disclose an end cap arranged in the receptacle and the first port wherein the cap is configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector and the receptacle being closed by a peel-off seal attached to a circumferential face side of the second port to enclose the end cap in the receptacle on all sides.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Anderson to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in the receptacle on all sides in order to prevent and block contamination in the tubing when exposed to the antiseptic material inside the cap (column 5, lines 54-57).
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body comprises a top side (the top side of the of side wall (16)).
Regarding Claim 12, Bellotti as modified discloses the removable unit according to claim 10, and further discloses characterized in that the top side (top side of side wall (16)) comprises a through-hole (opening in the first (48) and second (50) holders) which indicates the position of a frangible inline seal (diaphragm (46)) of a first conduit (lumen inside ports (34 and 36) of the containers (38 and 40) as seen in Fig.7) of the connector (38 and 40).

Claims 10, 15-16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) (alternate interpretation).
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a top side (top side of the third holder (54)).
Regarding Claim 15, Bellotti as modified discloses the removable unit according to claim 10, and further discloses characterized in that the 15connector holder (54) comprises a  recess (Detail C; see above) for receiving the connector (the third holder (54) holds the spike member (42) that is inserted and connected to the ports (34 and 36) of the containers; Fig.7), which recess (Detail C) is arranged on the top side (top side of the third holder (54)) and extends from the front side wall (Detail A) to a back side wall (Detail B) of the body (body of the third holder (54)).
Regarding Claim 16, Bellotti as modified discloses the removable unit according to claim 15, and further discloses characterized in that the recess (Detail C) comprises an end region (the end region that the region between the front side wall (Detail A) and the back side wall (Detail B)) extending from the front side wall (Detail A), 20which end region branches out into a first (Detail E; see below) and a second region (Detail F; see below) that extend from said end region to the back side wall, respectively, wherein said recess (Detail C) is configured to receive a connector (the third holder (54) holds the spike member (42) that is , which connector (38 and 40) comprises - at least one conduit (lumen inside ports (34 and 36) of the containers (38 and 40)) , which is connected to an end section of 25the connector (42) (the lumens inside the ports (34 and 36) are connected to pointed end (43) of the spike member (42) as seen in Fig.7), via which end section the connector (42) is configured to be connected to said tubular fitting (Fig.7), wherein the end region is configured to receive said end section of the connector (the end region (between Detail A and Detail B) on the third holder (54) receives the spike member (42) as seen in Fig.7), and wherein the second region (Detail F) is configured to receive said at least one conduit (the second region (Detail F) is fully capable of receiving a port (34 or 34) when connected to the spike member (42)), or  30- a first conduit and a second conduit, wherein the two conduits branch off from an end section of the connector, via which end section the connector is configured to be connected 38WO 2017/037144PCT/EP2016/070559 to said tubular fitting, wherein the end region is configured to receive said end section of the connector, and wherein the first region is configured to receive the first conduit, and wherein the second region is configured to receive the second conduit.

    PNG
    media_image3.png
    565
    595
    media_image3.png
    Greyscale







the removable unit according to claims 10, and further discloses characterized in that the body comprises two holding members (Detail G; see above) arranged on the top side (top side of the third holder (54)) of the body (body of the third holder (54)), wherein each holding member (Detail G) is arranged on a 15side wall of the end region of the recess (Detail C) for holding the end section of the connector (42) in the end region of the recess when said end section is arranged in said end region of the recess (the two holding members (Detail G) are located on opposite side walls of the region between the front (Detail A) and back (Detail B) side walls wherein the two holding members (Detail G) hold the spike member (42) as seen in Fig.7), wherein the side walls oppose one another (Fig.2), and wherein each holding member (Detail G) each comprise a free end (ends of the two holding members (Detail G) where spike (42) is not inserted), wherein the respective free end protrudes past the respective side wall (Detail H; see above) of the end region of the recess (Detail C) (Figs.3 and 7).
Regarding Claim 19, Bellotti as modified discloses the removable unit according to claim 16, and further discloses characterized in that the body (body of the third holder (54)) comprises two holding means (Detail G; see above), wherein each of said holding means (Detail G) forms a tooth structure (the holding means (Detail G) have a tooth structure as seen in Fig.1), and wherein the respective holding means (Detail G) protrudes from an associated sidewall (Detail H; see above) of the end region of the recess (Detail C), wherein said two sidewalls face each other (there are two opposite sidewalls (Detail H) on the body of the third holder (54)), and wherein said tooth structures are 25configured to prevent a movement of the end section of the connector in an axial direction (the axial direction is the dotted line ; see above) when said end section of the connector is arranged in said end region of the recess and a force pulls said end section in said axial direction (the holding means (Detail G) holds the spike member (42) in the axial direction (dotted line)).
Regarding Claim 20, Bellotti as modified discloses the removable unit according to claim 16, and further discloses characterized in that the body comprises a holding member (Detail I; see above) comprising a curved edge (the holding members (Detail I) has curved edges as seen in Fig.3) arranged in the first region (is the back region, away from the front side wall (Detail A)) of the recess (Detail C) is configured to encompass the first conduit (the lumen inside the ports that engages with spike end (43) of the spike member (42) of tubing (44) is encompassed by the first region as seen in Fig.7) of the39WO 2017/037144PCT/EP2016/070559 connector when said first conduit is arranged in the first region of the recess (Fig.7), and/or wherein the body comprises a holding means comprising a curved edge arranged in the second region of the recess configured to tightly encompass the second conduit or said at least one conduit5 of the connector when said second conduit or said at least one conduit is arranged in the second region of the recess.
Bellotti does not explicitly disclose that the holding members tightly encompass the first conduit of the connector when the conduit is arranged in the first region of the recess.
However, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the holding member, since the changes of the holding member involves only routine skill in the art. The motivation for having a tighter holding member would be to have a more secured grip between the connector and the holding members.
Regarding Claim 22, Bellotti as modified discloses the removable unit according to claim 16, and further discloses characterized in that the body comprises a 25first and a second latching nose at the first region of the recess, wherein the respective latching nose is configured to engage an associated actuating member of the apparatus so as to hold the respective actuating member in a pressed position, and/or wherein the body (body of shuttle (56)) comprises a third latching nose (pin (74)) at the second 30region of the recess (the region at the backward of the recess (Detail C)), wherein said third latching nose (74) is configured to engage an associated actuating member (leaf spring (72)) of the apparatus so as to hold said actuating member in a pressed position (Figs.4-5).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) (alternate interpretation).
Regarding Claim 14, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body comprises a front side wall (side wall (16)) and an opposing back side wall (side wall (18)).
Regarding Claim 21, Bellotti as modified discloses the removable unit according to claim 14, and further discloses characterized in that the body comprises a holding member (Detail J; see below) comprising a curved edge (the holding members (Detail J) has curved edges as seen in Fig.3) arranged in the first region of the recess (recess of the holding members (Detail J)) at the back side wall (18)10 is configured to encompass the first conduit of the connector (the lumen inside the ports that engages with the spike end (43) of the spike member (42) of tubing (44) that is encompassed by the holding member (Detail J) when the port (36) is connected to the spike member (42)) when said first conduit is arranged in the first region of the recess (Fig.7), wherein said holding member (Detail J) comprises a slot into which the first conduit can be pushed so that the first conduit is blocked (the lumen inside ports (36 and 34) that engages with the spike member (42) of the tubing (44) can be pushed from , and/or wherein the body comprises a holding member comprising a curved edge 15arranged in the second region of the recess at the back side wall configured to tightly encompass the second conduit or said at least one conduit of the connector when said second conduit or said at least one conduit is arranged in the second region of the recess, and wherein said holding member comprises a slot 20into which the second conduit or said at least one conduit can be pushed so that the second conduit or said at least one conduit is blocked.
Bellotti does not explicitly disclose that the holding members tightly encompass the first conduit of the connector when the conduit is arranged in the first region of the recess.
However, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the holding member, since the changes of the holding member involves only routine skill in the art. The motivation for having a tighter holding member would be to have a more secured grip between the connector and the holding members.

    PNG
    media_image4.png
    260
    389
    media_image4.png
    Greyscale




Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) and Zanini (US 2015/0297814).
Regarding Claim 23, Bellotti as modified discloses all of the limitations claim 14 above.

Zanini teaches it was known in the art to have a leak detector (11; Fig.3) composed of collector (120) wherein the leak detector (11) is located on the housing under on-line port (13) to detect any leakage from the on-line port (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Zanini to provide a drip pan on the front side of the body and under the first port in order to detect leakage to prevent fluid loss (the leak detector (11) is modified to be located on the side wall (16) under the first (48) and second (50) ports, the leak detector will be modified to be located below all the components inside the removable unit (16, 18, 20, 22, 56, and 54).
Regarding Claim 24, Bellotti as modified discloses all of the limitations claim 23 above.
Bellotti does not appear to disclose a drip pan with a centering means for receiving a guiding pin of the apparatus.
Zanini teaches it was known in the art to have a a leak detector (11) connected to the hemodialysis therapy unit (100; Fig2) via recess (Detail M; see below) and a guiding pin (Detail N; see below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Zanini to provide a dip pan connected to the apparatus with a guiding pin and a recess in order to prevent leakage.

    PNG
    media_image5.png
    367
    533
    media_image5.png
    Greyscale







Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view Anderson (US 8167847) and Childers (US 2009/0012448).
Regarding Claim 25, Bellotti as modified discloses all the limitations claim 1 above.
Bellotti does not appear to disclose the body comprises a material with a shore hardness in the range of 60A to 100A.
Childers teaches it was known in the art to have tube cap (44; Fig.4A) and tubing (43) made of silicone with (The tubing 43 and membrane port 45a may be made from PVC, and the tube cap 44 is preferably a relatively soft material, both the tubing and the tube cap steam are preferably steam sterilizable and steam permeable materials. Very soft silicone, with a shore A durometer reading of about 35 is preferred, although other materials, with a durometer from 50-100 may also be used; parag. [0057], lines 1-3). The tubing and caps are components inside the body, the body comprises the tubing and cap with a durometer from 50-100. The range 60-100 A is within the range 50-100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783